Citation Nr: 0614325	
Decision Date: 05/17/06    Archive Date: 05/31/06

DOCKET NO.  97-27 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a 
June 23, 1971, regional office decision denying service 
connection for pes planus and a back disorder. 

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for pes 
planus, and, if so, whether service connection is warranted.

3.  Propriety of the date and duration to count the receipt 
of lump-sum, nonrecurring compensation benefits in 
determining the amount of improved pension payable to the 
veteran.

4.  Entitlement to service connection for 
impotence/sterility, secondary to service-connected 
lymphangitis.

5.  Entitlement to service connection for bilateral leg 
atrophy with circulatory impairment (also claimed as 
peripheral vascular disease).

6.  Entitlement to service connection for a skin condition 
claimed on the chest, face, legs, back, and arms.

7.  Entitlement to an initial compensable rating for surgical 
scars on the left second, third, and fourth toes.

8.  Entitlement to a compensable rating for the residuals of 
lymphangitis.

9.  Entitlement to a rating in excess of 10 percent for 
plantar warts, bilateral.

10.  Entitlement to an initial compensable rating for 
degenerative disc disease of the lumbar spine, L4-5, L5-S1, 
to the extent back disability was the result of aggravation 
caused by antalgic gait due to the veteran's service-
connected foot disorders.

11.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.

[In addition to the above listed issues, the veteran has 
asserted that there was clear and unmistakable error (CUE) in 
a March 3, 1972 Board decision denying service connection for 
pes planus and a back disorder.  These matters involving CUE 
in a prior Board decision are addressed by the Board in the 
first instance, and are the subject of a separate Board 
Decision issued simultaneously under Docket Number 06-11 
836.]


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel 


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1954 to August 1958.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a June 1997 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Buffalo, New York, which, in 
pertinent part, determined that new and material evidence had 
not been received to grant service connection for pes planus, 
and granted service connection (with a noncompensable rating) 
for the degree of disability due to degenerative disc 
disease, L4-5, L5-S1, that could be attributed to aggravation 
by antalgic gait from the veteran's service-connected 
disabilities of the feet (hammertoes right foot; warts 
bilateral).  The veteran moved to Michigan and his file has 
since been in the jurisdiction of the Detroit, Michigan, RO.

This appeal also arises from the following:  a September 2002 
RO decision (by the Detroit RO) denying entitlement to a 
TDIU; a January 2004 RO decision that denied service 
connection for impotence/sterility, bilateral leg atrophy 
with circulatory impairment, and a skin condition (on chest, 
face, legs, back, and arms), and assigned a noncompensable 
rating for surgical scars on the dorsum of the second, third, 
and fourth left toes, denied a rating in excess of 10 percent 
for plantar warts on both feet, and denied a compensable 
rating for residuals of lymphangitis; a January 2005 
determination by the RO as to the date and duration for 
counting the veteran's lump-sum compensation award as 
countable income for computing VA pension payments; and a 
March 2005 RO decision finding no CUE in a June 23, 1971 RO 
decision denying service connection for flat feet and a back 
disorder.

In July 2002, the veteran submitted statements asserting 
claims for compensation benefits under 38 U.S.C.A. § 1151 and 
38 C.F.R. §§ 3.154 and 3.800 for disabilities including 
impotence and atrophy in both legs with circulatory disorder 
due to VA treatment.  The RO did not address these claims for 
benefits under 38 U.S.C.A. § 1151.  As these matters have not 
been addressed by the agency of original jurisdiction they 
are REFERRED to the RO for action deemed appropriate.

In March 2004, the veteran submitted a claim for entitlement 
to service connection for various disorders based on exposure 
to ionizing radiation.  RO decisions in September and October 
2005 denied these claims.  The veteran submitted a notice of 
disagreement in November 2005.  While the file contains no 
statement of the case (SOC) with regard to these issues, 
review of VA's database for tracking issues on appeal 
(VACOLS) indicates that the RO issued a SOC on April 7, 2006.  
As it does not appear that the veteran has yet submitted a 
substantive appeal with regard to these issues, they are not 
currently under the Board's jurisdiction and remain potential 
issues for a future Board decision.  

In his December 2005 statement the veteran appears to raise 
additional issues involving CUE.  These include assertions 
involving CUE in (unspecified) RO decisions denying service 
connection for epidermatophytosis of the feet/athlete's foot, 
and CUE in the RO decisions that denied service connection 
for residuals of lymphangitis (prior to the 1965 RO decision 
that granted the claim).  To the extent the veteran is 
intending to raise these additional issues, these matters are 
REFERRED to the RO for appropriate action. 

In January 2006, the veteran, through his representative 
filed a motion for revision of a March 3, 1972 Board 
decision.  The Board must make the determination on this 
motion pursuant to 38 U.S.C.A. § 7111.  As noted above, that 
issue is the subject of a separate Board decision. 

The issues of entitlement service connection for 
impotence/sterility, for bilateral leg atrophy with 
circulatory impairment (also claimed as peripheral vascular 
disease), and for a skin condition claimed on the chest, 
face, legs, back, and arms, as well as entitlement to higher 
ratings for surgical scars on the left second, third, and 
fourth toes, for plantar warts, for the residuals of 
lymphangitis, and for degenerative disc disease of the lumbar 
spine, and entitlement to a TDIU, are all addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  In a June 23, 1971, rating decision, the RO denied 
service connection for pes planus and a back disorder.  

2.  The June 23, 1971, RO rating decision was subsumed by the 
March 3, 1972, Board decision.

3.  An unappealed April 1986 Board decision determined, in 
part, that new and material evidence had not been received 
sufficient to reopen a claim for service connection for pes 
planus; prior decisions found that pes planus was not noted 
in service and had not been medically linked to service.  

4.  Evidence received since the April 1986 decision includes 
a medical opinion linking pes planus to service; it thus 
bears directly on the matter at hand, and it is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

5.  Pes planus was likely incurred in service.

6.  The veteran was awarded a retroactive disability benefit, 
and he received this lump-sum nonrecurring income payment 
through Direct Deposit on January 20, 2005. 

7.  The nonrecurring income payment was counted in pension 
computations for 12 months, beginning February 1, 2005 (the 
end of the month in which the increase occurred) through 
January 31, 2006.  



CONCLUSIONS OF LAW

1.  The veteran's claim that a June 23, 1971, RO rating 
decision was clearly and unmistakably erroneous in denying 
service connection for pes planus and a back disorder lacks 
legal merit under the law.  38 U.S.C.A. § 7104 (West 2002); 
38 C.F.R. §§ 3.105(a), 20.1100, 20.1104 (2005).

2.  New and material evidence has been received, and the 
claim of service connection for pes planus may be reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.156 (2001). 

3.  Service connection for pes planus is warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2005).

4.  VA applied the correct counting procedure in counting the 
lump-sum award of retroactive disability compensation 
received January 20, 2005 as nonrecurring income in pension 
computations for 12 months, beginning February 1, 2005 (the 
end of the month in which the increase occurred) through 
January 31, 2006; the veteran's challenge to the propriety of 
the date and duration for counting lump-sum compensation 
benefits as income offsetting continued pension benefits 
payments is denied.  38 U.S.C.A. §§ 1503, 1521 (West 2002); 
38 C.F.R. §§ 3.23, 3.271, 3.272, and 3.660 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the six 
volumes of the veteran's claims folder.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports a 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.	Whether There Was Clear And Unmistakable Error in the 
June 23, 1971, Rating Decision That Denied Service 
Connection for Pes Planus and a Back Disorder. 

Initially, the Board notes at the outset that VA has a duty 
to assist a claimant in developing the facts pertinent to his 
or her claim, and to notify him or her of the evidence 
necessary to complete an application for benefits.  The 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), which 
became law on November 9, 2000, redefined the obligations of 
VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
However, it has been determined by the United States Court of 
Appeals for Veterans Claims (Court) that the VCAA is not 
applicable to claims alleging clear and unmistakable error 
(CUE).  Livesay v. Principi, 15 Vet. App. 165 (2001).

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected.  Pursuant to 38 C.F.R. § 
3.105(a), previous determinations, which are final and 
binding, will be accepted as correct in the absence of clear 
and unmistakable error.  Where the evidence establishes such 
error, the prior decision will be reversed or amended.  
38 C.F.R. § 3.105(a).

A decision issued by the Board is final.  38 U.S.C.A. § 7104; 
38 C.F.R. §§ 20.1100, 20.1104(a)(1).  When the Board affirms 
a determination of the agency of original jurisdiction, such 
determination is subsumed by the final appellate decision. 
38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.1100, 20.1103, 
20.1104.  

In Smith v. Brown, 35 F.3d 1516, 1523 (Fed. Cir. 1994), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that section 3.105(a) applies only to 
RO decisions, and not to Board decisions.  In so holding, the 
Federal Circuit noted that to hold otherwise would permit an 
inferior tribunal, e.g., a regional office, to collaterally 
review the actions of a superior one, i.e., the Board.  
Smith, supra, at 1526.  Subsequently, in Duran v. Brown, 7 
Vet. App. 216, 224 (1994), the Court held that an RO decision 
"appealed to and affirmed by the Board" was thus "subsumed by 
the Board's decision," and could not be attacked on clear and 
unmistakable error grounds.  See Donovan v. Gober, 10 Vet. 
App. 404(1997), aff'd sub nom. Donovan v. West, 158 F.3d 1377 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 1255 (1999).

In this case, the veteran is alleging CUE in the June 23, 
1971, RO decision that denied service connection for pes 
planus and a back disorder.  However, that decision was 
subsumed, on appeal, by the March 1972 Board decision.  Thus, 
the June 23, 1971, decision which the veteran now alleges was 
clearly and unmistakably erroneous is the same decision which 
was reviewed by the Board in March 1972.  Therefore, the June 
23, 1971, RO rating decision was subsumed by the March 3, 
1972, Board decision.  38 C.F.R. § 20.1104.  To the extent 
that the veteran and his attorney believe that these issues 
were not adequately addressed by the Board in its March 1972 
decision, such a contention is properly raised in a motion 
submitted to the Board requesting review of the Board's 
decision for clear and unmistakable error, rather than by 
pursuing a claim with the RO for revision of the RO decision 
based upon CUE.  See 38 U.S.C.A. § 7111 (West 2002); 38 
C.F.R. § 20.1400 (2005).  [As noted in the introduction, the 
veteran has indeed taken this path, and the Board decision on 
his motion for revision is the subject of a separate 
decision.]

When the rating decision is deemed subsumed by a supervening 
Board decision, then as a matter of law the rating decision 
cannot be the subject of a claim of clear and unmistakable 
error.  Rather, in such a case, the claimant "must proceed 
before the Board and urge that there was clear and 
unmistakable error" in the Board decision.  Brown v. West, 
203 F.3d 1378, 1381 (Fed. Cir. 2000).

In a case where the law, and not the evidence, is 
dispositive, the claim should be denied, or the appeal to the 
Board terminated, because of the absence of legal merit or 
the lack of entitlement under the law.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  Accordingly, the veteran's claim 
that there was clear and unmistakable error in the June 23, 
1971, RO decision must be denied.

II.	Whether New and Material Evidence has been Received 
to Reopen a Claim for Entitlement to Service 
Connection for Pes Planus.

The veteran has long asserted that his pes planus, first 
diagnosed within one year after separation from service, was 
incurred in service.  In July 1959, the RO denied service 
connection for pes planus on the basis that the condition was 
not shown during service and not related by medical evidence 
to service.  The veteran did not appeal and that decision 
became final.  38 U.S.C.A. § 7105.  The veteran has attempted 
to reopen this matter over the years.  In March 1972, the 
Board found that there was no CUE in the July 1959 decision 
denying service connection for pes planus.  In April 1986, 
the Board determined that new and material evidence had not 
been submitted to reopen that claim for service connection.  
The veteran was notified of the decision, and the April 1986 
Board decision is final.  38 U.S.C.A. § 7104.  [An August 
1992 RO decision addressed the issue of whether there was CUE 
in prior RO decisions regarding pes planus.  It did not 
address the issue of service connection for pes planus or 
consider whether new and material evidence was received to 
reopen such a claim.  The April 1986 Board determination is 
the last final decision on the issue.]

Except as provided in 38 U.S.C.A. § 5108, when the Board 
disallows a claim, the claim may not thereafter be reopened 
and allowed and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7104(b).  Under	38 U.S.C.A. 
§ 5108, VA may reopen a previously and finally disallowed 
claim when "new and material" evidence is presented or 
secured with respect to that claim.  

"New and material evidence" means evidence not previously 
submitted to agency decision makers which bears "directly and 
substantially" upon the specific matter under consideration.  
Such evidence must be neither cumulative nor redundant, and, 
by itself or in connection with evidence previously 
assembled, such evidence must be "so significant that it must 
be considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a).  [An amended version of 38 
C.F.R. § 3.156(a) is effective only for petitions to reopen 
filed on or after August 29, 2001, and does not apply here, 
as the instant petition to reopen was filed prior to that 
date.]  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

At the time of the April 1986 Board decision, the file 
contained the following evidence: service medical records 
(which document considerable treatment and surgery for 
hammertoes and plantar warts, but which did not show pes 
planus); the veteran's report of examination prior to 
separation (which did not show pes planus); the report of VA 
examination and X-rays first diagnosing marked pes planus in 
June 1959; numerous statements from the veteran (including 
testimony at hearings); VA and private medical evidence 
showing treatment for pes planus; and a September 1983 
statement from Dr. CF (a doctor who had treated the veteran 
for foot problems during service), recalling that the veteran 
experienced considerable problems with flat feet during 
service following his 1955 surgery.  

In April 1986, the Board determined that new and material 
evidence had not been received to reopen the previously 
denied claim.  In that decision the Board discounted Dr. CF's 
statement of events almost 30 years earlier, finding it 
lacked objective documentary support and was not 
determinative in the matter.  

Records received since the April 1986 Board decision include 
the following:  assertions from the veteran including 
credible testimony at hearings; additional VA and private 
treatment records; an April 1996 opinion from Dr. SL, Chief 
of Rehab Medicine at VAMC, Syracuse, NY, ("Pes planus is a 
frequent and common cause of hammertoes, so if indeed the 
patient developed pes planus during military service, this is 
a likely etiological factor in the development of his 
hammertoes."); and a May 1997 follow-up statement from Dr. 
SL ("After reviewing his entire C-file, I feel that there is 
clearly evidence documenting that his bilateral pes planus 
was present from his time in active duty.")  

On review of the record, the Board finds that the additional 
evidence received is new, as it was not previously of record.  
Since it includes a medical opinion linking the veteran's pes 
planus diagnosed in June 1959 to his period of service ending 
in August 1958, this evidence bears directly on the bases for 
the previous denial of the claim (i.e., the matter at hand), 
and is also so significant that it must be considered in 
order to fairly decide the merits of the claim.  Hence it is 
material.  

As new and material evidence has been received, the claim of 
entitlement to service connection for pes planus may be 
reopened.

Adjudication of the veteran's claim does not end with the 
determination that new and material evidence has been 
received.  The matter must now be addressed on a de novo 
basis.  

III.	Entitlement to Service Connection for Pes Planus (de 
novo review).

VA has a duty to assist a claimant in developing the facts 
pertinent to his or her claim, and to notify him or her of 
the evidence necessary to complete an application for 
benefits.  VA's duties to notify and assist the veteran in 
developing his claim are defined in the VCAA.  For the 
reasons stated below, this decision represents a full grant 
of the benefit sought.  Consequently, there is no need to 
belabor the impact of the VCAA on this claim.  

A veteran is entitled to compensation (service connection) 
for disability resulting from disease contracted or injury 
suffered in service, or, if the disability preexisted 
service, for aggravation of the preexisting disease or injury 
in service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  If a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  38 C.F.R. § 
3.303.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  When 
all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, it is denied.  Gilbert v. 
Derwinski, 
1 Vet. App. 49 (1990).

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

The facts in this matter are not in dispute.  Service medical 
records document considerable treatment and surgery for 
hammertoes and plantar warts, but they do not show pes 
planus.  On examination prior to separation from service, the 
veteran's feet were evaluated as normal.  While pes planus 
was not shown during service, it was documented in the first 
post-service year.  Severe or marked pes planus is first 
diagnosed in June 1959, 10 months after separation from 
service.  The report of the June 1959 VA X-rays noted pes 
planus under pertinent clinical history, and the diagnosis 
was severe pes planus, bilaterally.  From 1959 to the 
present, the veteran has asserted that his pes planus began 
in service.  He claimed that he was given arch supports 
during service as treatment for his pes planus.  VA and 
private medical evidence show treatment for pes planus since 
1959. 

Previously, the veteran's claim for service connection has 
been denied for lack of medical evidence relating the pes 
planus, first diagnosed in June 1959, to his period of 
service, which ended in August 1958.  On de novo review of 
all the evidence of record, the Board finds that the medical 
evidence of record indicates it is likely that the veteran's 
pes planus did indeed begin during service.   

Weighing heavily in favor of the veteran's claim is the 
following May 1997 opinion from Dr. SL, Chief of Rehab 
Medicine at VAMC, Syracuse, NY:  "After reviewing his entire 
C-file, I feel that there is clearly evidence documenting 
that [the veteran's] bilateral pes planus was present from 
his time in active duty."  The Board agrees that the 
evidence supports Dr. SL's opinion and finds it pertinent 
that there is no conflicting opinion of record.  We note that 
Dr. SL previously commented on the veteran's pes planus in 
his April 1996 statement reading:  "Pes planus is a frequent 
and common cause of hammertoes, so if indeed the patient 
developed pes planus during military service, this is a 
likely etiological factor in the development of his 
hammertoes."  

Also supporting Dr. SL's opinion, and the veteran's claim, is 
a September 1983 statement by Dr. CF, one of the doctors who 
treated the veteran's foot problems during service.  Dr. CF 
directed his September 1983 letter to VA, at the veteran's 
behest, to clarify the veteran's military medical records.  
Dr. CF stated that the veteran had been a Medical Corpsman 
assigned to his medical unit at Griffiss AFB in Rome, NY, in 
1955.  He stated that he recently reviewed some of the 
veteran's military medical records and could certify that 
following orthopedic consultation he assisted in performing 
corrective hammer-toe surgery on the veteran in May 1955.  
Dr. CF specifically indicated that he could "recall that 
[the veteran] had a considerable problem of flat feet which 
complicated his foot condition" and noted that he felt 
certain that he would have recommended arch supports at the 
time.  Dr. CF stated that although many years had elapsed 
since these events, he felt the information he was offering 
was accurate because he was able to review the pertinent 
records and because he remembered the veteran due to their 
close working relationship during service.

In short, while pes planus was not diagnosed during service, 
the veteran had severe foot problems during service and pes 
planus was diagnosed within 10 months after service.  A 
doctor who treated the veteran for foot problems during 
service has attested to the fact that the veteran had pes 
planus during service in 1955.  Furthermore, a VA physician 
has provided a medical opinion dating the veteran's pes 
planus back to service.  There is no medical evidence to the 
contrary.  

The medical evidence supports the veteran's claim, and the 
Board finds that it is likely that the veteran's pes planus 
had its onset during service.  If there remains any doubt in 
the matter, it is to be resolved in favor of the veteran's 
claim.  See 38 C.F.R. § 3.102.  Accordingly, service 
connection for pes planus is warranted.   

IV.	Propriety of the Date and the Duration to Count the 
Receipt of Lump-sum, Nonrecurring Compensation 
Benefits in Determining the Amount of Improved 
Pension Payable to the Veteran.  

As noted above, the Veterans Claims Assistance Act of 2000 
(VCAA) describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  Although it is 
unclear if the VCAA duties to notify and assist are 
applicable where the matter at issue involves a challenge to 
the propriety of the date or duration to count compensation 
benefits as income offsetting continued pension benefits 
payments, the veteran is not prejudiced by appellate review 
without specific letter notification.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (where the law and not the 
evidence is dispositive the Board should deny the claim on 
the ground of the lack of legal merit or the lack of 
entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) 
(VA is not required to provide notice of the information and 
evidence necessary to substantiate a claim where that claim 
cannot be substantiated because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit).

In the present case, the issue before the Board as to the 
propriety of the date and duration to count compensation 
benefits as income offsetting continued pension benefits 
payments is a legal one as there is no dispute as to the 
essential facts required to resolve the matter.  The outcome 
of the appeal is governed by the interpretation and 
application of the law and regulations to undisputed facts 
rather than by consideration of the adequacy of the evidence 
or resolving conflicting evidence.  Accordingly, the notice 
and duty to assist provisions of the VCAA are inapplicable to 
this matter and no further development under the VCAA is 
required.

The facts in this matter are not in dispute.  The veteran has 
been entitled to both disability pension and service-
connected compensation for some time.  In a November 2004 
rating action, the RO granted an extension in the temporary 
total rating the veteran received under 38 C.F.R. § 4.30 
(from the date of his hammer-toe corrective surgery on June 
22, 2001 to the end of October 2001).  The veteran was 
awarded a retroactive benefit, in the amount of $5,427.00, 
which the veteran received through Direct Deposit on January 
20, 2005.  In January 2005, the veteran was notified that the 
$5,427.00 is considered a one-time lump sum household income 
that affects his VA pension benefit for the next 12 calendar 
months, necessitating that his VA pension be reduced for the 
period from February 1, 2005 to January 31, 2006.  The 
veteran disagreed, asserting essentially that under 
38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400, the effective date 
of the award should have been in 2001 and that the lump sum 
payment should be counted for a 12 month period in 2001.  

As is explained below, the provisions the veteran points to 
for support of his argument are inapplicable to the 
computation of income for purposes of Improved Pension 
benefits, and the proper application of the appropriate 
provisions dictates that the lump sum award be counted as 
income in computing his pension award from February 1, 2005 
to January 31, 2006.    

VA pays pension benefits to disabled veterans with qualified 
service during a period of war based upon a maximum rate 
established by law and reduced by the veteran's countable 
annual income.  38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. § 
3.23 (2005).  The income limitations are adjusted annually 
and are published in the "Notices" section of the Federal 
Register.  See 38 C.F.R. § 3.23.  In determining income for 
purposes of entitlement to pension, payments of any kind or 
from any source will be counted as income during the 12-month 
annualization period in which received unless specifically 
excluded under 38 C.F.R. § 3.272.  38 U.S.C.A. § 1503 (West 
2002); 38 C.F.R. § 3.271 (2005).  The veteran argues since 
the award pertained to convalescence in 2001, it is that date 
that controls, rather than the date the money was actually 
received by him.  The regulation is clearly to the contrary.

The veteran's retroactive compensation award is considered to 
be non-recurring income for computation purposes under the 
Improved Pension program.  It is not among the exclusions 
itemized under 38 C.F.R. § 3.272.  

The Board notes that 38 C.F.R. § 3.660 sates, in pertinent 
part as follows:

Where reduction or discontinuance of a 
running award of improved pension or 
dependency and indemnity compensation is 
required because of an increase in 
income, the reduction or discontinuance 
shall be made effective the end of the 
month in which the increase occurred.  

Here, the increase in income occurred with the veteran's 
receipt of the award on January 20, 2005, and the correct 
counting procedure, as mandated by regulation, is to count 
the $5,427.00 nonrecurring income in pension computations for 
12 months, beginning February 1, 2005 (the end of the month 
in which the increase occurred) through January 31, 2006.  
The veteran argues the effective date provisions of 38 C.F.R. 
§ 3.400 apply to his claim, but he is incorrect.  The 
regulations discussed above are specific to effective dates 
concerning awards of pension benefits.  The veteran's 
challenge to the propriety of the date and duration for 
counting lump-sum compensation benefits as income offsetting 
continued pension benefits payments is denied.  38 U.S.C.A. 
§§ 1503, 1521 (West 2002); 38 C.F.R. §§ 3.23, 3.271, 3.272, 
and 3.660 (2005).  See also, Sabonis, supra.





	(CONTINUED ON NEXT PAGE)


ORDER

The claim that the June 23, 1971, RO rating decision was 
clearly and unmistakably erroneous in denying service 
connection for pes planus and a back disorder is denied.

New and material evidence having been received, the claim of 
entitlement to service connection for pes planus is reopened.  

Service connection for pes planus is granted.

The veteran's challenge to the propriety of the date and 
duration for counting lump-sum compensation benefits as 
income offsetting continued pension benefits payments is 
denied.  


REMAND

In a June 1997 rating action, the RO granted service 
connection for degenerative disc disease of the lumbar spine 
as secondary to the veteran's service-connected foot 
disorders.  The back disability due to aggravation by the 
foot disorders was rated noncompensable from October 25, 
1991.  The veteran appealed for an initial compensable 
rating.  Recently, the veteran also filed a motion for 
revision of a March 1972 Board decision that denied service 
connection for the back disorder.  

In a separate Board Decision (issued simultaneously under 
Docket Number 06-11 836) the Board determined that the March 
1972 Board decision denying service connection for a back 
disorder was based on clear and unmistakable error and 
granted service connection for a back disorder as secondary 
to the veteran's service-connected foot disorders.  As the 
simultaneously issued Board decision awards an earlier 
effective date (back to the date of the veteran's claim in 
1970) for the grant of service connection for the back 
disorder found to be secondary to his service-connected foot 
disorder, and an issue presently on appeal involves 
entitlement to an initial compensable rating for the back 
disorder, this matter must be returned to the RO for initial 
evaluation of the service-connected back disability from the 
effective date forward.  

Additionally, it appears that the veteran has been disabled 
due to back problems for some time and that he has been 
receiving Social Security Administration (SSA) disability 
benefits.  While there are some records on file pertaining to 
such benefits, it does not appear that VA has ever requested 
the veteran's complete SSA file.  These records may be 
pertinent in assessing the degree of disability due to the 
veteran's service-connected back problem.  The Court has made 
it abundantly clear that the records concerning awards of 
Social Security disability benefits are relevant and must be 
obtained.  Masors v. Derwinski, 2 Vet. App. 181 (1992).  The 
RO should contact the SSA and attempt to obtain copies of the 
decision granting benefits as well as any medical evidence 
used in reaching that decision.  

The veteran has reported receiving VA treatment at the VA 
facility in Syracuse, NY from 1959 to 1995, and at the VA 
facility in Detroit from 1996 to the present.  It does not 
appear that all records of pertinent VA treatment have been 
associated with the claims file.  Noticeably absent are 
records of pertinent VA treatment since 2003.  Copies of 
records all pertinent VA treatment should be obtained and 
added to the claims file.

The veteran has asserted claims of entitlement to 
compensation benefits for disability due to (1) 
impotence/sterility and (2) atrophy in the legs with 
circulatory disorder under more than one theory.  In January 
2004, the RO denied service connection for atrophy of the 
legs with circulatory disturbance, and for 
impotence/sterility as secondary to lymphangitis.  Also in 
March 2004, the veteran submitted a claim asserting that 
these two disabilities are related to inservice exposure to 
ionizing radiation.  The RO denied the claims based on the 
radiation exposure theory of causation in decisions dated in 
September and October 2005.  As noted in the Introduction, 
the veteran has initiated an appeal with these issues, but 
does not appear to have submitted a substantive appeal 
(though time remains for him to do so).  In an effort to 
avoid piecemeal adjudication on what are essentially two 
claims for benefits (for disability due to 
impotence/sterility and that due to atrophy of the legs with 
circulation disorder) under different theories, the Board 
finds the issues of service connection on a direct or 
secondary basis (for which substantive appeals have been 
submitted) are inextricably intertwined with those premised 
on the theory of radiation exposure (for which a substantive 
appeal has not yet been received).  As the issues ripe for 
appeal are inextricably intertwined with claims under 
different theories, they must be remanded and addressed 
together, following any appropriate AOJ adjudication and, if 
necessary, development for appeal.   See Harris v. Derwinski, 
1. Vet. App. 180 (1991).  VA must ascertain whether there is 
any basis (e.g., direct, presumptive or secondary) to 
indicate that the claimed disorders were incurred by any 
incident of military service.  Schroeder v. West, 212 F.3d 
1265 (Fed. Cir 2000); Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994) (Both for the general proposition that in 
claims involving presumptive service connection, the Board 
must also examine the evidence of record to ascertain if 
there is any other basis upon which to develop or grant the 
claim, including direct service connection).  See also 
Robinette v. Brown, 8 Vet. App. 69, 76 (1995) (claim 
documents must be read in a liberal manner so as to identify 
and carry out the required adjudication of all claims that 
are reasonably raised by the evidence of record whether or 
not formally claimed in a VA application).  

The Board notes that the veteran himself specifically 
recognized the fact that these issues are intertwined in a VA 
Form 9 (received in November 2004) on which he requested full 
adjudication of the radiation issue prior to Appellate review 
under other theories.  While remanding the issues ripe for a 
appeal unfortunately delays their resolution, it accedes to 
the veteran's stated wishes and precludes the Board from 
possibly having to address the claims for benefits for these 
two disabilities on different occasions under different 
theories.  

As stated earlier, the Veterans Claims Assistance Act of 2000 
(VCAA) describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  In 
the present appeal, the appellant was not provided with 
appropriate notice of what type of information and evidence 
was needed to substantiate his claims for:
entitlement to service connection for a skin condition 
claimed on the chest, face, legs, back, and arms; entitlement 
to an initial compensable rating for surgical scars on the 
left second, third, and fourth toes; entitlement to a 
compensable rating for the residuals of lymphangitis; and 
entitlement to a rating in excess of 10 percent for plantar 
warts, bilateral.  The Board points out that the RO sent the 
veteran no duty to notify letter with regard to the issue 
involving service connection for a skin condition.  
Additionally, the October 2005 duty to notify letter sent the 
veteran noting surgical scars and plantar warts was incorrect 
and deficient, as it incorrectly provided information for 
addressing claims for service connection and reopening claims 
with new and material evidence, rather than providing the 
proper information for higher ratings.  Also, the August 2003 
VA letter, pertaining to residuals of lymphangitis, was 
deficient for failure to notify the veteran of his and VA's 
respective duties to obtain evidence (see Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) and Pelegrini v. Principi, 
18 Vet. App. 112 (2004)), and for failure to identify what 
would need to be shown for a higher rating and an earlier 
effective date (see Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App., March 3, 2006).  As such, 
it will be necessary to remand these matters to provide the 
appellant proper VCAA notice.  

Also, in an effort to obtain a medical assessment of the 
severity of the veteran's service-connected disabilities, the 
veteran should be provided new examinations for disabilities 
for which he is claiming higher ratings are warranted.    

Finally, the Board notes that the claim for a TDIU cannot be 
addressed until resolution of the veteran's claims for higher 
ratings.  The claim for a TDIU is inextricably intertwined 
with his claims for higher ratings, and therefore they must 
be addressed together.  Harris, supra.

Accordingly, the case is REMANDED for the following action:

1.  The RO should ensure that the 
appellant is issued a VCAA letter 
appropriate for his claims (entitlement 
to service connection for a skin 
condition, entitlement to an initial 
compensable rating for surgical scars on 
the toes, entitlement to a rating in 
excess of 10 percent for plantar warts, 
bilateral, and entitlement to a 
compensable rating for the residuals of 
lymphangitis), which provides the notices 
required under the relevant portions of 
the VCAA, its implementing regulations, 
and pertinent caselaw discussed above .  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2005); See also 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (March 3, 2006).  

2.  The RO should obtain from the SSA the 
records pertinent to the appellant's 
claim for Social Security disability 
benefits as well as the medical records 
relied upon concerning that claim.

3.  Obtain copies of any outstanding VA 
records of medical treatment (reportedly 
received at VA facilities in Syracuse and 
Detroit) pertinent to the claims and 
associate them with the claims file.  
Specifically noted in this regard are 
records of VA treatment from Syracuse 
from 1959 to 1995 and from Detroit from 
1996 to September 2000 and from August 
2003 to the present.  

4.  The RO should implement the actions 
of the simultaneously decided Board 
decision, review the veteran's claims 
file (including any additional evidence 
added to the record as a result of the 
development directed above) and provide 
an initial evaluation of the veteran's 
back disability secondary to his service-
connected foot problems from the 
effective date of service connection.  

5.  After any additional records are 
added to the claims file, to the extent 
available, the veteran should be 
scheduled for appropriate VA examinations 
to identify the nature and severity of 
disability due to each of the following:  
surgical scars on the left second, third, 
and fourth toes; residuals of 
lymphangitis; bilateral plantar warts; 
and a back disability (to the extent the 
disability was aggravated by antalgic 
gait due to the veteran's service-
connected foot disorders).  The 
examiner(s) should also comment as to 
whether the veteran's service-connected 
disabilities render him unemployable.  
The veteran's claims folder must be 
reviewed by the examiners.  The examiners 
should describe all findings in detail, 
and should explain the rationale for any 
opinion given.  

6.  The RO should hold in abeyance the 
issues of entitlement to service 
connection for impotency/sterility and 
entitlement to service connection for 
bilateral leg atrophy with circulatory 
disorder until inextricably intertwined 
issues involving entitlement to benefits 
for these disabilities under alternative 
theories have been adjudicated and, if 
necessary, the veteran has been provided 
time to appeal.  If and when a claim for 
benefits for either disability is ready 
for appellate review, based on all 
theories of recovery, then the RO should 
proceed to certify such issue(s) 
according to standard practice. 

7.  After the appellant has been provided 
sufficient time to reply, and after any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the record and readjudicate 
the issues on appeal, including the issue 
of entitlement to a TDIU.  If any benefit 
sought remains denied, the appellant and 
his representative should be issued an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issues.  The 
appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


